Order filed February 8, 2017




                                             In The

                           Fourteenth Court of Appeals
                                       NO. 14-16-00207-CV
                                          ____________

               TONY'S BARBEQUE AND STEAKHOUSE, INC., Appellant

                                               V.

                     THREE POINT INVESTMENTS, LTD, Appellee


                           On Appeal from the 61st District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2013-55732

                                           ORDER

      The clerk’s record was filed May 17, 2016. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain (1) Defendant Tony’s Barbeque and Steakhouse, Inc.’s Fourth Amended Answer, filed
between April 1, 2014 and January 20, 2016; (2) Docket Control Order signed January 7, 2016;
(3) Order signed January 22, 2016 denying a motion to strike pleadings; (4) Order signed
January 25, 2016 striking pleadings.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before February 21, 2017, containing (1) Defendant Tony’s Barbeque and Steakhouse, Inc.’s
Fourth Amended Answer, filed between April 1, 2014 and January 20, 2016; (2) Docket
Control Order signed January 7, 2016; (3) Order signed January 22, 2016 denying a motion to
strike pleadings; (4) Order signed January 25, 2016 striking pleadings.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM